Putnam Capital Opportunities Fund Before you invest, you may wish to review the funds prospectus, which contains more information about the fund and its risks. You may obtain the prospectus and other information about the fund, including the statement of additional information (SAI) and most recent reports to shareholders, at no cost by visiting putnam.com/funddocuments, calling 1-800-225-1581, or e-mailing Putnam at funddocuments@putnam.com. The funds prospectus and SAI, both dated 8/30/09, and the independent registered public accounting firms report and financial statements in the funds annual report to shareholders dated 4/30/09, are incorporated by reference into this summary prospectus. Goal Putnam Capital Opportunities Fund seeks long-term growth of capital. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares beginning on page 11 of the funds prospectus and in How to buy shares beginning on page II-1 of the funds SAI. Further information can also be found at putnam.com. Shareholder fees (fees paid directly from your investment) Maximum deferred Maximum sales sales charge (load) (as charge (load) a percentage of original Maximum redemption imposed on purchases purchase price or fee (as a percentage (as a percentage of redemption proceeds, of total redemption Share class offering price) whichever is lower) proceeds) Class A 5.75% NONE* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00% 1.00% Class M 3.50% NONE * 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% 2 Annual fund operating expenses *** (expenses you pay each year as a percentage of the value of your investment) Total Distribution Acquired fund annual fund Management and service Other operating operating Share class fee (12b-1) fee expenses expenses**** expenses Class A 0.65% 0.25% 0.50% 0.01% 1.41% Class B 0.65% 1.00% 0.50% 0.01% 2.16% Class C 0.65% 1.00% 0.50% 0.01% 2.16% Class M 0.65% 0.75% 0.50% 0.01% 1.91% Class R 0.65% 0.50% 0.50% 0.01% 1.66% Class Y 0.65% N/A 0.50% 0.01% 1.16% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. *** Annual operating expenses have been revised to reflect projected expenses based on a new expense arrangement and the funds current (6/30/09) asset level. For information regarding expense limitations, see Charges and Expenses in the SAI. **** Estimate of expenses attributable to the funds investments in other investment companies. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $710 $996 $1,302 $2,169 Class B $719 $976 $1,359 $2,303* Class B (no redemption) $219 $676 $1,159 $2,303* Class C $319 $676 $1,159 $2,493 Class C (no redemption) $219 $676 $1,159 $2,493 Class M $537 $929 $1,345 $2,505 Class R $169 $523 $902 $1,965 Class Y $118 $368 $638 $1,409 * Reflects conversion of class B shares to class A shares, which pay lower 12b-1 fees. Such conversions occur automatically eight years after purchase. 3 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 58%. Investments, risks, and performance Investments We invest mainly in common stocks of small and midsize U.S. companies (growth or value stocks or both) that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We may also consider other factors we believe will cause the stock price to rise. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are generally greater for small and midsize companies. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 4 Performance The performance information below gives some indication of the risks and potential rewards associated with an investment in the fund and why a long-term investment horizon is important. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Annual total returns for class A shares before sales charges Average annual total returns after sales charges (for periods ending 12/31/08) Share class 1 year 5 years 10 years Class A before taxes 38.79% 3.30% 2.54% Class A after taxes on distributions 38.88% 4.57% 1.19% Class A after taxes on distributions and sale of fund shares 25.11% 2.53% 1.93% Class B before taxes 38.82% 3.15% 2.37% Class C before taxes 36.18% 2.87% 2.39% Class M before taxes 37.64% 3.31% 2.25% Class R before taxes 35.16% 2.39% 2.89% Class Y before taxes 34.92% 1.91% 3.37% Russell 2500 Index (no deduction for fees, expenses or taxes) 36.79% 0.98% 4.08% After-tax returns reflect the highest individual federal income tax rates but not state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-deferred arrangement. 5 Your funds management Investment advisor Portfolio manager Putnam Investment Management, LLC Joseph Joseph, Portfolio Manager Portfolio manager of fund since 1999 Purchase and sale of fund shares Purchasing shares To open a fund account and purchase fund shares, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581 to obtain a Putnam account application. Complete the application and mail it, along with a check made payable to the fund, to: Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. Minimum initial investment: $500 (currently waived, although Putnam reserves the right to reject initial investments under the minimum at its discretion). There is no minimum for subsequent investments. Selling or exchanging shares You can sell your shares back to the fund or exchange them for shares of another Putnam fund any day the New York Stock Exchange is open, either through your financial advisor or directly to the fund. Shares may be sold or exchanged by mail, by phone, or online at putnam.com. Some restrictions may apply. Tax information The fund normally distributes any net investment income and any net realized capital gains annually. These distributions may be taxed as ordinary income or as capital gains, except if the shares are held through a qualified retirement plan. 6 Financial intermediary compensation If you purchase the fund through a broker/dealer or other financial intermediary (such as a bank or financial advisor), the fund and its related companies may pay that intermediary for the sale of fund shares and related services. Please bear in mind that these payments may create a conflict of interest by influencing the broker/dealer or other intermediary to recommend the fund over another investment. Ask your advisor or visit your advisors Web site for more information. Additional information, including current performance, is available at putnam.com/funddocuments, by calling 1-800-225-1581, or by e-mailing Putnam at funddocuments@putnam.com. 7
